*11OPINION OF THE COURT
COHEN, Judge.
These three cases involve appeals from the county court orders in each case suppressing evidence of appellees’ respective breath test results. In each case the trial court found that there had not been substantial compliance with Department of Health and Rehabilitative Services Rules as required by Florida Statute 316.1932 and 316.1934.
We affirm.
The dissent reasons that there was, in fact, substantial compliance as required by the aforementioned Rules and Statutes. However, the trial court’s ruling on a motion to suppress is clothed with a presumption of correctness. As the reviewing court we have interpreted the evidence and the reasonable inferences derived therefrom in the manner most favorable to the trial court. We have confirmed our inquiry to whether or not there was sufficient competence evidence in the record to support the lower courts’ rulings concluding that there was not substantial compliance. Although we may have independently reached a different conclusion - as the dissent has done here - we do not believe that is the proper standard to be applied to this review. See Smith v State, 378 So.2d 281 (Fla. 1979).
We simply cannot say that the trial judges’ view of the evidence in each case could not support the findings made and, accordingly, we have affirmed.
MILLER, J., concurs.